DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 5/11/2022 has been entered.  Claims 1-18 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every rejection under 35 U.S.C. §§ 101 and 112 previously set forth in the Non-Final Office Action mailed 12/13/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2022, with respect to the rejections of claims 1-18 under 35 U.S.C. § 102, in light of Applicant’s amendments to said claims, have been fully considered and are persuasive.  The rejection of 12/13/2021 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-18 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving, by a content distribution network (CDN), a user request for content from a client, the user request comprising metadata; parsing the user request for content, by the CDN, to determine an identity of a first user that generated the user request; determining, by the CDN, a routing decision for the user request for content, wherein: the routing decision represents a selection of one of a plurality of origin services; and the routing decision is based on the identity of the user; transmitting, by the CDN, the user request for content to the selected one of the plurality of origin services based on the routing decision; receiving, by the CDN, a response to the user request for content from the selected one of the plurality of origin services; and sending, by the CDN, the response to the client”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner has conducted a further search of the prior art and found new reference Li (US 2017/0161391; see PTO-892); while Li teaches receiving a video acquisition request of a user and parsing said video request for the identifier of the user, Li does not teach using said user identifier to determine a routing decision for the user request as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/
Examiner, Art Unit 2441                                                                                                                                                                                         
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441